Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161313                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  EVA LAFAVE,                                                                                           Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 161313
                                                                    COA: 345986
                                                                    Marquette CC: 17-055666-NH
  ALLIANCE HEALTHCARE SERVICES,
  INC., f/k/a ALLIANCE IMAGING, INC.,
  d/b/a ALLIANCE HEALTHCARE
  RADIOLOGY,
               Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 2, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2021
           b0421
                                                                               Clerk